DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 09/22/2021 has been considered.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Vetsch (DE 102014211339)
	D2: Kobuchi (US 20120250142)
	D3: McGuire (US 20030086171)

D1 teaches an optical element, ([in at least [0035] and [0048], retarder plate which is attached to an aspheric mirror) comprising: an optical surface  (aspheric mirror) configured to receive light at a predetermined wavelength λ in a range from about 400 nm to about 1000 nm, (all of visible range and then some) the optical surface defined by a vertical axis and a horizontal axis (aspheric mirror would have a horizontal and vertical axis in which it bends around) defining four Cartesian quadrants (since the retarder plate is attached across the aspheric mirror, said aspheric mirror having four quadrants defined by the axes, any four sections of the retarder plate in the four quadrants are this discrete sections) sequentially numbered in a counter-clockwise direction.
However D1 fails to expressly disclose a first longitudinal section substantially centered on the vertical axis; a second longitudinal section substantially centered on the horizontal axis, the first and second longitudinal sections each extending across opposite edges of the optical surface; and having a same substantially uniform retardance δ for substantially normally incident light; wherein each discrete retarder section has a retardance difference θ from δ greater than zero.
Inrelated endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to  a first longitudinal section substantially centered on the vertical axis; a second longitudinal section substantially centered on the horizontal axis, the first and second longitudinal sections each extending across opposite edges of the optical surface; and having a same substantially uniform retardance δ for substantially normally incident light; wherein each discrete retarder section has a retardance difference θ from δ greater than zero.
Therefore for those reasons stated above and those reasons stated in the Remarks filed 01/18/2022 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-6, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 7, D3 teaches an optical system, in at least figure 1, comprising: one or more optical lenses (L1-L29) having at least one major surface; a reflective polarizer (fig. 6, element 164) disposed on and conforming to a first major surface of the one or more optical lenses, the reflective polarizer (164) substantially reflecting light having a first polarization state and substantially transmitting light having an orthogonal second polarization state at a predetermined wavelength in a range from about 400 nm to about 1000 nm ([0076]); a partial reflector (170) disposed on and conforming to a second major surface of the one or more optical lenses, 
However D3, fails to expressly disclose the partial reflector having an average optical reflectance of at least 30% at the predetermined wavelength, the partial reflector and the reflective polarizer defining a folded optical cavity therebetween; a first retarder layer disposed inside the folded optical cavity and having a substantially uniform retardance at the predetermined wavelength; a second retarder layer disposed outside the folded optical cavity and having a substantially uniform retardance at the predetermined wavelength; and a third retarder layer disposed outside the folded optical cavity and having a substantially non-uniform retardance at the predetermined wavelength, such that when an image is received at an input end of the optical system and detected at an output end of the optical system, the image at the output end of the optical system has a maximum contrast variation that is at least 5% less than an image detected at an output end of a comparative optical system that does not have the third retarder layer.
In related endeavors, D1 and D2 fail to remedy the deficiencies of D3 with regard to the partial reflector having an average optical reflectance of at least 30% at the predetermined wavelength, the partial reflector and the reflective polarizer defining a folded optical cavity there between; a first retarder layer disposed inside the folded optical cavity and having a substantially uniform retardance at the predetermined wavelength; a second retarder layer disposed outside the folded optical cavity and having a substantially uniform retardance at the predetermined wavelength; and a third retarder layer disposed outside the folded optical cavity and having a substantially non-uniform retardance at the predetermined wavelength, such that when an image is received at an input end of the optical system and detected at an output end of the optical system, the image at the output end of the optical system has a maximum contrast variation that is at least 5% less than an image detected at an output end of a comparative optical system that does not have the third retarder layer.
Therefore for those reasons stated above, the above subject matter has been found to be in a state of allowance.
With regard to claim 8, the claim depends from an allowable base claim and is therefore also allowable.

Any comments considered ecessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872